Exhibit 10.6

PARKER DRILLING COMPANY

FORM OF RESTRICTED STOCK UNIT INCENTIVE AGREEMENT

THIS RESTRICTED STOCK UNIT INCENTIVE AGREEMENT (this “Agreement”) is made and
entered into by and between Parker Drilling Company, a Delaware corporation (the
“Company”), and [                    ], an employee of the Company (“Grantee”),
as of March 26, 2019 (the “Grant Date”). The Restricted Stock Units granted to
Grantee pursuant to this Agreement shall be granted under the Parker Drilling
Company 2019 Long-Term Incentive Plan, as it may be amended from time to time
(the “Plan”), and are subject to the terms and conditions of the Plan. The Plan
is hereby incorporated herein in its entirety by this reference and capitalized
terms not otherwise defined in this Agreement shall have the meaning given to
such terms in the Plan.

WHEREAS, the Company desires to grant Restricted Stock Units to Grantee, subject
to the terms and conditions of this Agreement and the Plan, with a view to
increasing Grantee’s interest in the Company’s success and growth; and

WHEREAS, Grantee desires to be the holder of Restricted Stock Units subject to
the terms and conditions of this Agreement and the Plan.

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.    Grant of Restricted Stock Units. Subject to the terms and conditions of
this Agreement and the Plan, the Company hereby grants to Grantee
[                    ] Restricted Stock Units (the “Units”). Subject to
Section 3 hereof, each Unit shall initially represent one share of the Company’s
Common Stock (“Share”). Each Unit represents an unsecured promise of the Company
to deliver one Share to the Grantee pursuant to the terms and conditions of the
Plan and this Agreement. As a holder of Units, the Grantee has the rights of a
general unsecured creditor of the Company until the Units are converted to
Shares upon vesting and transferred to Grantee, as set forth herein.

2.    Transfer Restrictions. Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) any Units granted hereunder, except as provided under
the Plan. Any purported Transfer of Units in breach of this Agreement shall be
void and ineffective, and shall not operate to Transfer any interest or title in
the purported transferee.

3.    Vesting of Units and Delivery of Shares.

(a)    Vesting Dates. Grantee shall vest in the Units granted hereunder in
accordance with the following schedule: (i) 33 1/3% of the Units shall vest on
the first anniversary of the Grant Date, (ii) 33 1/3% of the Units shall vest on
the second anniversary of the Grant Date and (iii) 33 1/3% of the Units shall
vest on the third anniversary of the Grant Date (each, a “Vesting Date”),
provided that the Grantee is still an Employee and has continuously been an
Employee from the Grant Date through the respective Vesting Date, except as
provided in Section 4 hereof.



--------------------------------------------------------------------------------

(b)    Change in Control. If there is a Change in Control, all the outstanding
Units shall automatically become 100% vested and free of all restrictions upon
the consummation of the Change in Control. Notwithstanding anything in the Plan
to the contrary, a transaction by the Excluded Buyers that would otherwise
constitute a Change in Control will not be considered to be a Change in Control
for purposes of this Agreement if the Excluded Buyers agree to provide the
Grantee with customary tag along rights that permit the Grantee to participate
on a pro rata basis in future sales by the Excluded Buyer or any of its
Affiliates on the same terms and conditions as the applicable selling Excluded
Buyer, customary piggy-back registration rights, and Grantee agrees to be
subject to customary drag rights provided that, with respect to both the tag
along rights and drag along rights, the Grantee will not be required to agree to
restrictive covenants that are more onerous to the Grantee than those set forth
in the Employment Agreement (defined below).

(c)    Settlement of Shares. As soon as practicable, but in no event later than
ten (10) days after any Units become vested, the Company shall deliver to
Grantee the number of Shares for the vested Units and such Units shall expire
when exchanged for such Shares. The form of such delivery (e.g., a stock
certificate or electronic entry evidencing such Shares) shall be determined by
the Company. In all cases, the delivery of Shares under this Award is intended
to comply with Treasury Regulation 1.409A-1(b)(4) and shall be construed and
administered in such a manner. All Shares delivered to or on behalf of Grantee
in exchange for vested Units shall be subject to any further transfer or other
restrictions as may be required by securities law or other applicable law as
determined by the Company.

(d)    Dividends and Splits. If the Company (i) declares a stock dividend or
makes a distribution on its Shares, (ii) subdivides or reclassifies outstanding
Shares into a greater number of Shares, or (iii) combines or reclassifies
outstanding Shares into a smaller number of Shares, then the number of Units
granted under this Agreement shall be proportionately increased or reduced, as
applicable, so as to prevent the enlargement or dilution of Grantee’s rights and
duties hereunder. The determination of the Committee regarding such adjustments
shall be binding.

(e)    Dividend Equivalents. Each Unit shall be credited with an amount equal to
the cash dividends paid by the Company in respect of Shares (“Dividend
Equivalents”). Dividend Equivalents will be withheld by the Company and credited
to the Grantee’s account, and interest may be credited on the amount of
cash Dividend Equivalents credited to the Grantee’s account at a rate and
subject to such terms as determined by the
Committee. Dividend Equivalents credited to a Grantee’s account and attributable
to any particular Unit (and earnings thereon, if applicable) will be distributed
in cash upon settlement of such Unit and, if such Unit is forfeited, the Grantee
will have no right to such Dividend Equivalents.

4.    Termination of Employment. If Grantee’s Employment is voluntarily or
involuntarily terminated by the Company or Grantee, then Grantee shall
immediately forfeit for no consideration the outstanding Units that are not
already vested as of such date, except as

 

2



--------------------------------------------------------------------------------

provided below in this Section 4. Upon the forfeiture of any Units hereunder,
the Grantee shall cease to have any rights in connection with such Units as of
the date of forfeiture. Notwithstanding the foregoing, in the event of Grantee’s
Qualifying Termination, all of the restrictions and any other conditions for all
Units scheduled to vest on the next Vesting Date shall be fully satisfied and
such Units shall fully vest. Any remaining unvested Units shall be forfeited for
no consideration. For purposes of this Agreement, “Qualifying Termination” means
the Employment of Grantee is (i) terminated due to death or Disability,
(ii) involuntarily terminated by the Company (or by any successor to the
Company) for any reason except Cause or (iii) voluntarily terminated by the
Grantee for Good Reason. For purposes of this Agreement, “Cause” and “Good
Reason” have the respective meanings set forth in the Grantee’s Employment
Agreement with the Company dated March 26, 2019 (the “Employment Agreement”).

5.    Grantee’s Representations. Notwithstanding any provision hereof to the
contrary, the Grantee hereby agrees and represents that Grantee will not acquire
any Shares, and that the Company will not be obligated to issue any Shares to
the Grantee hereunder, if the issuance of such Shares constitutes a violation by
the Grantee or the Company of any law or regulation of any governmental
authority. Any determination in this regard that is made by the Committee, in
good faith, shall be final and binding. The rights and obligations of the
Company and the Grantee are subject to all applicable laws and regulations.

6.    Tax Withholding. To the extent that the receipt of Shares hereunder
results in compensation income to Grantee for federal, state or local income tax
purposes, Grantee shall deliver to Company at such time the sum that the Company
requires to meet its tax withholding obligations under applicable law or
regulation, or, at the election of the Grantee, the Company shall withhold
Shares having a Fair Market Value equal to all payroll and income taxes imposed
on or incurred by Grantee in connection with such settlement.

7.    Independent Legal and Tax Advice. The Grantee acknowledges that (a) the
Company is not providing any legal or tax advice to Grantee and (b) the Company
has advised the Grantee to obtain independent legal and tax advice regarding
this Agreement and any payment hereunder.

8.    No Rights in Shares. The Grantee shall have no rights as a stockholder in
respect of any Shares, unless and until the Grantee becomes the record holder of
such Shares on the Company’s records.

9.    Conflicts with Plan, Correction of Errors, and Grantee’s Consent. In the
event that any provision of this Agreement conflicts in any way with a provision
of the Plan, the provisions of this Agreement shall control. All determinations
and computations under this Agreement shall be made by the Committee (or its
authorized delegate) in its discretion as exercised in good faith.

The award of Units is intended to comply with or be exempt from Section 409A of
the Internal Revenue Code and any ambiguous provisions hereof shall be
interpreted accordingly. Accordingly, Grantee consents to such amendment of this
Agreement as the Committee may reasonably make in furtherance of such intention,
and the Company shall promptly provide, or make available, to Grantee a copy of
any such amendment.

 

3



--------------------------------------------------------------------------------

10.    Restrictive Covenants. As a condition to the award of the Units, the
Grantee agrees to comply with Sections 10 through 15 and be bound by Sections 16
through 18 of the Employment Agreement, which are incorporated herein by
reference.

11.    Miscellaneous.

(a)    No Fractional Shares. All provisions of this Agreement concern whole
Shares. If the application of any provision hereunder would yield a fractional
Share, such fractional Share shall be rounded down to the next whole Share if it
is less than 0.5 and rounded up to the next whole Share if it is 0.5 or more.

(b)    Transferability of Units. The Units are transferable only to the extent
permitted in accordance with the Plan at the time of transfer (i) by will or by
the laws of descent and distribution, or (ii) by a domestic relations order in
such form as is acceptable to the Company. No right or benefit hereunder shall
in any manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of the Grantee or any permitted transferee thereof.

(c)    Not an Employment Agreement. This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create any Employment relationship between Grantee and the Company for any
time period. The Employment of Grantee with the Company shall be subject to
termination to the same extent as if this Agreement did not exist.

(d)    Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal in-hand delivery, by telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at its then current main corporate address, and to
Grantee at the address indicated on the Company’s records, or at such other
address and number as a party has last previously designated by written notice
given to the other party in the manner hereinabove set forth. Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered and receipted for
(or upon the date of attempted delivery where delivery is refused), if hand
delivered, sent by courier or delivery service, or sent by certified or
registered mail, return receipt requested.

(e)    Amendment, Termination and Waiver. This Agreement may be amended,
modified, terminated or superseded only by written instrument executed by or on
behalf of the Grantee and the Company (by action of the Committee or its
delegate) if such action is adverse to the Grantee. Any waiver of the terms or
conditions hereof shall be made only by a written instrument executed and
delivered by the party waiving compliance. Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company other than Grantee. The failure of any party at any time
or times to require performance of any provisions hereof shall in no manner
affect the right to enforce the same. No waiver by any party of any term or
condition herein, or the breach thereof, in one or more instances shall be
deemed to be, or construed as, a further or continuing waiver of any such
condition or breach or a waiver of any other condition or the breach of any
other term or condition.

 

4



--------------------------------------------------------------------------------

(f)    No Guarantee of Tax or Other Consequences. The Company makes no
commitment or guarantee that any tax treatment will apply or be available to the
Grantee or any other person. The Grantee has been advised, and provided with
ample opportunity, to obtain independent legal and tax advice regarding this
Agreement.

(g)    Governing Law and Severability. This Agreement shall be governed by the
laws of the State of Texas without regard to its conflicts of law provisions,
except as preempted by controlling federal law. The invalidity of any provision
of this Agreement shall not affect any other provision hereof or of the Plan,
which shall remain in full force and effect.

(h)    Successors and Assigns. This Agreement shall bind, be enforceable by, and
inure to the benefit of, the Company and Grantee.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is hereby approved and executed as of the
date first written above.

 

Parker Drilling Company By:  

                                          

Name:  

                                          

Title:  

                                          

Grantee

 

Signature [Name of Grantee] Grantee’s Address for Notices:

 

 